DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by applicant’s submission of prior art Samsung (EP3866559).
Regarding claim 1, Samsung discloses an apparatus at a first network function comprising at least one processor and at least one memory including a computer program code, the at least one memory and computer program code configured to ([0117] "FIG. 12 illustrates a message flow diagram of a method for an NF to receive information of another NF through an NRF according to an embodiment of the disclosure;" NAF corresponds to the first network function, NF corresponds to the second network function), with the at least one processor, cause the apparatus at least to:
receive a request from a second network function including information relating to the second network function, wherein the request from the second network function is a request to discover at least one proxy function ([0118] "With reference to FIG. 12, one NF of a network (that can operate as a consumer or producer) may transmit a discovery request for finding or selecting another NF or NF service or receiving information to the NRF (1201). In this case, a request message transmitted by the NF may include information on the NF or NF service to be a target of discovery, supported features information supported by the requesting NF, and information indicating that SCP information is additionally requested together"), and the information relating to the second network function comprises at least one of a type of the second network function, a locality of the second network function, an identity of the second network function and a network slice of the second network function ([0118] "In this case, a request message transmitted by the NF may include information on the NF or NF service to be a target of discovery, supported features information supported by the requesting NF, and information indicating that SCP information is additionally requested together. The supported feature information may include indirect communication, delegated discovery, SM context transfer, binding indication, and whether each of NF sets is supported as enhancements to SBA among NF support functions. Further, when the requesting NF needs to receive SCP information about a specific NW Slice, the requesting NF may include an identifier of a slice to be a target in the request message;" wherein,  supported features define the type of the NF, i.e. indirect communication NF, delegated discovery NF, etc.);
determine, based on the information relating to the second network function, at least one proxy function ([0119] "The NRF may search for an NF or NF service that satisfies a condition for the request of the NF (1202), and transmit a response (1203). When the request message received by the NRF includes information explicitly notifying that SCP information is requested together, the response message may include information (SCP address, NF ID, an identifier of the support slices of the SCP, a connection relationship between the SCP and other SCPs, etc.) of the SCP that may be used between the requested NF and the selected NF or NF service and a supported feature of the SCP, a communication mode (one of modes A, B, C, and D) of the NF using the SCP, whether to use in-direct communication, and whether to use delegated discover");
receive a registration request from the at least one proxy function comprising at least part of the information relating to the at least one proxy function ([0109] "With reference to FIG. 10, in order to register information of the SCP and transmit information of the SCP when requesting another NF, the SCP may transmit a request message requesting NF register (new) or update (change) to the NRF (1001). In this case, the request message transmitted by the SCP may include an SCP Profile (NF ID and address of the SCP, a communication mode of the SCP, connection information with other SCPs, and NF information interconnected with the SCP) including parameters, features, and configuration information of the SCP, and function supported features information supported by the SCP");
store the information relating to the at least one proxy function ([0110]:"The NRF may store/update information of the SCP using the received information (1002) and transmit a response to the request to the SCP (1003)");
and in response to the request, provide to the second network function information relating to the at least one determined proxy function ([0119]: "The NRF may search for an NF or NF service that satisfies a condition for the request of the NF (1202), and transmit a response (1203).").
Regarding claim 2, Samsung discloses an apparatus according to claim 1 wherein the request from the second network function is a request to discover at least one instance of sets of a target network function of a specific type or of a target service, and the at least one determined proxy function is a proxy function to address by the second network function for 25contacting at least one of the at least one instance of sets of the target network function or of the target service ([0119] "Even if there is no information explicitly indicating that SCP-related information is requested together in the message requested by the NF, when a supported feature of the requesting NF includes whether communication mode or in-direct communication using the SCP is used, and whether delegated discovery is used, the NRF may determine whether the SCP can be used based on the message, and include information related to the SCP in the response message and transferred").
Regarding claim 3, Samsung discloses an apparatus according to claim 1, wherein at least one of the first network function is a network repository function ([0117] "FIG. 12 illustrates a message flow diagram of a method for an NF to receive information of another NF through an NRF according to an embodiment of the disclosure"; NRF corresponding to the first network function, NF corresponds to the second network function).
Regarding claim 4, Samsung discloses an apparatus according to claim 1, wherein the proxy function comprises a service communication proxy(SCP) wherein the information relating to the proxy function comprises at least one of at least one SCP address, at least one fully qualified domain name, SCP identity and status, priority, capacity, load, locality of SCP, 35deployment string for the apiRoot, responsibility of the SCP, and features supported by the SCP ([0119]: "When the request message received by the NRF includes information explicitly notifying that SCP information is requested together, the response message may include information (SCP address, NF ID, an identifier of the support slices of the SCP, a connection relationship between the SCP and other SCPs, etc.) of the SCP that may be used between the requested NF and the selected NF or NF service and a supported feature of the SCP, a communication mode (one of modes A, B, C, and D) of the NF using the SCP, whether to use in-direct communication, and whether to use delegated discover”).
Regarding claim 5, Samsung discloses an apparatus according to claim 4, wherein the responsibility of the SCP comprises at least one of Service names of services of network functions (NFs) served by the SCP, Served Location(s), service scope(s), locality(ies), Remote public land mobile network (PLMN) and/or non-public network identifiers, single-network slice 5selection assistance information (S-NSSAI(s)) and/or network slice identifier (NSI) lists of the NFs, NF types, Domains, NF sets served by the SCP, information about other SCPs and/or security edge protection proxies (SEPPS) reachable via the SCP, or information whether the SCP is the serving SCP of the second network function ([0119]"an identifier of the support slices of the SCP, a connection relationship between the SCP and other SCPs").
Regarding claim 6, Samsung discloses an apparatus according to claim 4, wherein the responsibility of the SCP is configured information in the apparatus ([0110] "The NRF may store/update information of the SCP using the received information"; updating information implies that the SCP information (that includes responsibility parameters) is (re)configured in the NRF. Thus, it is considered that said dependent claims are not allowable (see Articles 52(1) and 54(3) EPC).
 Claim 11 contains subject matter similar to claim 1, and thus, is rejected under similar rationale. (Samsung, title; “Method and Apparatus”).
Claim 12 contains subject matter similar to claim 2, and thus, is rejected under similar rationale.
Claim 13 contains subject matter similar to claim 4, and thus, is rejected under similar rationale.
Claim 14 contains subject matter similar to claim 3, and thus, is rejected under similar rationale.
Claim 15 contains subject matter similar to claim 5, and thus, is rejected under similar rationale.
 Claim 16 contains subject matter similar to claim 1, and thus, is rejected under similar rationale. (Samsung, title; “Method and Apparatus”). 
Claim 17 contains subject matter similar to claim 2, and thus, is rejected under similar rationale.
Claim 18 contains subject matter similar to claim 16, and thus, is rejected under similar rationale.
 Claim 19 contains subject matter similar to claim 1, and thus, is rejected under similar rationale. (Samsung, title; “Method and Apparatus”).  
Claim 20 contains subject matter similar to claim 19, and thus, is rejected under similar rationale.
Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 7-10 would be allowable because the closest prior art EP3866559 discloses one NF of a network that can operate as a consumer or producer may transmit a discovery request for finding or selecting another NF or NF service or receiving information to the NRF (1201). In this case, a request message transmitted by the NF may include information on the NF or NF service to be a target of discovery, supported features information supported by the requesting NF, and information indicating that SCP information is additionally requested together, but the closest prior art either alone or in combination, fail to anticipate or render obvious a method and apparatus, wherein the responsibility of the SCP depends on the location of the second network function, and wherein the at least one memory and computer program code are further configured to, with the at least one processor, cause the apparatus to: store different responsibility information for the SCP for different locations (claim 7), wherein the at least one memory and computer program code are further configured to, with the at least one processor, cause the apparatus to: receive a registration or heartbeat request from a fifth network function, determine based on the stored responsibility information of an SCP that the SCP is serving the fifth network function, and provide information about the SCP in the reply to the registration or heartbeat request (claim 8), wherein the proxy function is a security edge protection proxy (SEPP), and wherein the information relating to the proxy function comprises at least one of at least one SEPP address, a fully qualified domain name, SEPP identity and status, at least one public land mobile network identity or non- public network accessible through the SEPP, heartbeat timer, priority, capacity, load, single-network slice selection assistance information (S-NSSAI(s)) and/or network slice identifier (NSI) list, features supported by the SEPP and locality (claim 9), as defined in the specification, in combination with all other limitations in the claim(s) as defined by applicant.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US11323413 to Goel: discloses discovering and tracking addresses associated with 4G service endpoints includes receiving, from a requesting node, a first domain name system (DNS) resolution or monitoring request including a fully qualified domain name (FQDN) of a 5G service endpoint. The method further includes querying a DNS server using the FQDN from the first DNS resolution request. The method further includes receiving, from the DNS server, a first response including an address associated with the 4G service endpoint and storing the address associated with the 4G service endpoint in a database.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846. The examiner can normally be reached 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIO R PEREZ/Primary Examiner, Art Unit 2644